DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 03/04/2022 have been fully considered.  Applicant asserts: 
Claims 1 and 22: For example, Ying, Subramanian and Li fail to teach or suggest "send, in response to the determination that the UE is in the mode of interest comprising walking, running, or biking, a request for the UE to be assigned an identity (ID) different than an original ID of the UE," as recited in independent claim 1.
Examiner respectfully disagrees and very kindly points out Ying combined with LI and Subramanian discloses the limitation above.
Ying discloses send a request for the UE to be assigned an identity (ID) different than an original ID of the UE; (See Ying Fig. 4, [0132] Step 42: The terminal sends a temporary identity request message to the LTE-V2X server, where the temporary identity request message carries an identity of the terminal, and optionally the identity of the terminal may be an IMSI) to broadcast UE’s location during V2X communication (See Ying Abstract: a PDCP data PDU of the terminal, which is used when a V2X message of the terminal is sent [0017] the PDCP data PDU includes . . . temporary identity, an area identity of the area corresponding to the location information of the terminal NOTE: Also See Figs 3A and 3B, [0040]) (See Ying [0004]: The terminal may broadcast, at a frequency of 1-10 HZ, a V2X message that carries information (for example, cooperative awareness message (CAM) and decentralized environmental notification message (DENM)) of the terminal),
LI discloses determine the UE is in mode of interest;  (See LI Fig. 2, [0031] If the vehicle's accident likelihood exceeds a predetermined threshold Th1 and vehicle 210 does not have an MSISDN) send, in response to the determination that the UE is in the mode of interest, a request for the UE to be assigned an identity (ID) different than an original ID of the UE; (See LI [0041]: the temporary IMSI and the MSISDN) (See LI Fig. 2, [0031] If the vehicle's accident likelihood exceeds a predetermined threshold Th1 and vehicle 210 does not have an MSISDN, then network device 220 causes an MSISDN to be allocated to the vehicle (steps S205-S208 in FIG. 2). NOTE: MSISDN is released at S213.
Subramanian discloses determine the UE is in mode of interest;  (See Subramanian  Fig 2, [0055]: the safety message indicates whether the sender is a vehicle or a pedestrian) NOTE: Also See Subramanian Fig 2, Step 208. [0046] In step 208 the communications device determines if the communications device is located in a vehicle and Fig. 2, Step 212. [0053] In step 212 the communications device determines if the communications device is in a building. Fig 2, [0057]: In step 216 . . . when said generated device location information indicates that the communications device is outside a vehicle) indicative of a type of pedestrian motion of the UE; (See Subramanian  Fig 2, [0055]: the safety message indicates whether the sender is a vehicle or a pedestrian. . . a safety message includes some profile information, e.g., information identifying that the person carrying the device which transmits the safety message is walking, information indicating that the person carrying the device which transmits the safety message is cycling, information indicating that the person carrying the device which transmits the safety message is on a particular side of a street, etc.)
Note, Ying discloses UE requesting the ID for the purposes of V2X communications (broadcasting terminal’s position).  Li discloses requesting the ID for the purposes of V2X communication (See LI Abstract) when accident likelihood is high.  Subramanian discloses V2X communication (broadcasting terminal’s position) be limited to the situation when the communication device is outside a vehicle such as when a person is walking or cycling (See Subramanian Fig. 2, 216 vs. 218/220).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying invention (request for the UE to be assigned an ID different than an original ID and broadcast a packet including at least the assigned ID) by employing the teaching as taught by Subramanian (limiting the method to the situation when UE is in mode of interest indicative of a type of pedestrian motion of the UE).  This would amount to (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (See MPEP 2143 I.(D)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying invention by employing the teaching as taught by Subramanian to provide the limitation.  The motivation for the combination is given by Subramanian which improves safety measure for the pedestrians and allows the pedestrian to cross the road safely (See [0055]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying in view of LI invention (request for the UE to be assigned an ID different than an original ID when in a mode of interest: high likelihood of accident) by employing the teaching as taught by Subramanian (UE is in mode of interest indicative of a type of pedestrian motion of the UE).  This would amount to (B) Simple substitution of one known element for another to obtain predictable results; (See MPEP 2143 I.(B)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying in view of LI invention by employing the teaching as taught by Subramanian to provide the limitation.  The motivation for the combination is given by Subramanian which further improves precision in determining collision likelihood, extends applicability of the method for pedestrians, and improves safety measure for the pedestrians (See [0055]).
Claim 11: Ying, Cho, Seto, and Shankwitz fail to teach "send the paging message in the next paging occasion to the first UE irrespective of whether the first UE is in an idle mode or a connected mode," as recited in amended independent claim 11 (emphasis added).
Examiner respectfully disagrees and very kindly points out Ryu discloses send the paging message in the next paging occasion for the first UE. (See RYU [0261] the eNB/RNC (or BSC) . . . transmits the paging message on the corresponding paging occasion) irrespective of whether the first UE is in an idle mode or a connected mode (See RYU [0266] The paging procedure is used in order to transmit paging information to UE . . . to notify ETWS primary notification and/or ETWS secondary notification to all UEs in RRC_IDLE/RRC_CONNECTED mode, or to notify CMAS notification to UE in RRC_IDLE/RRC_CONNECTED mode)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (US 20190028897 A1) in view of Li (US 20190200170 A1) and Subramanian (US 20140045556 A1) 

Re: Claim 1
	Ying discloses an apparatus for wireless communications by a user equipment (UE) (See Ying Fig. 4: a terminal), comprising: 
a memory; and a processor coupled with the memory, the memory and the processor configured to: 
(See Ying Fig. 12, [0193]: the controller/processor 1203 is configured to support the terminal in performing an execution process related to the terminal in FIG. 2 and FIG. 4 to FIG. 10.  The memory 1204 is configured to store program code and data that are used by the terminal, including: . . .)
send a request for the UE to be assigned an identity (ID) different than an original ID of the UE; 
(See Ying Fig. 4, [0132] Step 42: The terminal sends a temporary identity request message to the LTE-V2X server, where the temporary identity request message carries an identity of the terminal, and optionally the identity of the terminal may be an IMSI)
receive an assigned ID in response to the request; and 
(See Ying Fig. 4, [0138] Step 48: The LTE-V2X server sends a temporary identity response message to the terminal, where the temporary identity response message carries the LTE V2X temporary IDs)
 broadcast a packet including at least the assigned ID (See Ying [0043]: the terminal carries the temporary identity in each subsequent V2X message) and information regarding a location of the UE.  (See Ying Abstract: a PDCP data PDU of the terminal, which is used when a V2X message of the terminal is sent [0017] the PDCP data PDU includes . . . temporary identity, an area identity of the area corresponding to the location information of the terminal NOTE: Also See Figs 3A and 3B, [0040])
(See Ying [0004]: The terminal may broadcast, at a frequency of 1-10 HZ, a V2X message that carries information (for example, cooperative awareness message (CAM) and decentralized environmental notification message (DENM)) of the terminal)

Ying does not appear to explicitly disclose determine the UE is in mode of interest; send, in response to the determination that the UE is in the mode of interest, a request for the UE to be assigned an identity (ID) different than an original ID of the UE; (Emphasis Added).
In a similar endeavor, LI discloses determine the UE is in mode of interest; 
(See LI Fig. 2, [0031] If the vehicle's accident likelihood exceeds a predetermined threshold Th1 and vehicle 210 does not have an MSISDN).
send, in response to the determination that the UE is in the mode of interest, a request for the UE to be assigned an identity (ID) different than an original ID of the UE; (See LI [0041]: the temporary IMSI and the MSISDN)
(See LI Fig. 2, [0031] If the vehicle's accident likelihood exceeds a predetermined threshold Th1 and vehicle 210 does not have an MSISDN, then network device 220 causes an MSISDN to be allocated to the vehicle (steps S205-S208 in FIG. 2).
NOTE: MSISDN is released at S213.
receive an assigned ID in response to the request; and 
(See LI Fig. 2, [0032] MSISDN pool 240 removes an available MSISDN from the pool at S206 and sends this MSISDN to the Home Location Register, HLR, 230, at S207, asking to have the MSISDN provided to the vehicle. HLR 230 links the vehicle's IMSI and the received MSISDN at S208, and then forwards the MSISDN to vehicle 210, at S209). 
Note, Ying and LI are analogous art because both are directed to UE identity assignment for V2X services (See Ying Abstract and LI [0012]). 
Note, Li discloses network device 220 determining and sending a request.  However, Ying discloses the terminal sending a request.  Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Li (determine the UE in in a mode of interest and a request for the UE to be assigned an identity) to function at the communication device as taught by Ying.  Doing so would merely involve (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (See MPEP 2143 I.(D)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying invention by employing the teaching as taught by LI to provide the limitation.  The motivation for the combination is given by LI which improves processing efficiency by limiting the temporary identity assignment in case of high accident likelihood.

Ying in view of LI does not appear to explicitly disclose determine the UE is in mode of interest indicative of a type of pedestrian motion of the UE; the mode of interest comprising walking, running, or biking, (Emphasis Added)
In a similar endeavor, Subramanian discloses determine the UE is in mode of interest; 
 (See Subramanian  Fig 2, [0055]: the safety message indicates whether the sender is a vehicle or a pedestrian)
NOTE: Also See Subramanian Fig 2, Step 208. [0046] In step 208 the communications device determines if the communications device is located in a vehicle and Fig. 2, Step 212. [0053] In step 212 the communications device determines if the communications device is in a building. Fig 2, [0057]: In step 216 . . . when said generated device location information indicates that the communications device is outside a vehicle)
indicative of a type of pedestrian motion of the UE;
(See Subramanian  Fig 2, [0055]: the safety message indicates whether the sender is a vehicle or a pedestrian. . . a safety message includes some profile information, e.g., information identifying that the person carrying the device which transmits the safety message is walking, information indicating that the person carrying the device which transmits the safety message is cycling, information indicating that the person carrying the device which transmits the safety message is on a particular side of a street, etc.)
in response to the determination that the UE is in the mode of interest comprising walking, running, or biking, broadcast a packet including at least information regarding a location of the UE.
(See Subramanian Fig 2, [0057]: In step 216 the communications device enables at least one of safety message transmission . . . when said generated device location information indicates that the communications device is outside a vehicle)
NOTE: See the communication device disables safety message when inside a moving vehicle (Fig. 2 step 218) or inside a building (Fig. 2 step 220). Also See Subramanian Abstract.
Note, Ying in view of LI and Subramanian are analogous art because both are directed to V2X services (See Ying Abstract and Subramanian [0012]). 
Note, Ying discloses UE requesting the ID for the purposes of V2X communications (broadcasting terminal’s position).  Li discloses requesting the ID for the purposes of V2X communication (See LI Abstract) when accident likelihood is high.  Subramanian discloses V2X communication (broadcasting terminal’s position) be limited to the situation when the communication device is outside a vehicle such as when a person is walking or cycling (See Subramanian Fig. 2, 216 vs. 218/220).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying invention (request for the UE to be assigned an ID different than an original ID and broadcast a packet including at least the assigned ID) by employing the teaching as taught by Subramanian (limiting the method to the situation when UE is in mode of interest indicative of a type of pedestrian motion of the UE).  This would amount to (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (See MPEP 2143 I.(D)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying invention by employing the teaching as taught by Subramanian to provide the limitation.  The motivation for the combination is given by Subramanian which improves safety measure for the pedestrians and allows the pedestrian to cross the road safely (See [0055]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying in view of LI invention (request for the UE to be assigned an ID different than an original ID when in a mode of interest: high likelihood of accident) by employing the teaching as taught by Subramanian (UE is in mode of interest indicative of a type of pedestrian motion of the UE).  This would amount to (B) Simple substitution of one known element (when UE’s accident likelihood exceeds threshold as disclosed in Li) for another (when UE is walking, running, or biking as disclosed in Subramania) to obtain predictable results; (See MPEP 2143 I.(B)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying in view of LI invention by employing the teaching as taught by Subramanian to provide the limitation.  The motivation for the combination is given by Subramanian which further improves precision in determining collision likelihood, extends applicability of the method for pedestrians, and improves safety measure for the pedestrians (See [0055]).

Re: Claims 2 and 23
	Ying in view of Li and Subramanian discloses wherein the packet is broadcast via a pedestrian to vehicle (P2V) interface.  
(See Ying [0095]: The V2X communication may include but is not limited to: V2V communication, vehicle-to-infrastructure (V2I) communication, and vehicle-to-pedestrian (V2P) communication)

Re: Claim 3
Ying in view of Li and Subramanian discloses the UE comprises a pedestrian UE (P-UE); and 
(See Ying [0095]: The V2X communication may include but is not limited to: V2V communication, vehicle-to-infrastructure (V2I) communication, and vehicle-to-pedestrian (V2P) communication)
the apparatus further comprises using the assigned ID for pedestrian to vehicle (P2V) communications.  
 (See Ying Abstract: a PDCP data PDU of the terminal, which is used when a V2X message of the terminal is sent [0017] the PDCP data PDU includes . . . temporary identity)

Re: Claims 4 and 24
Ying in view of Li and Subramanian discloses wherein the packet also includes parameters indicative of one or more characteristics of pedestrian movement associated with the UE.  
(See Ying Figs 3A and 3B, [0126]: The data payload includes content of the PDCP data SDU, and describes state information of the terminal, where the state information specifically includes a speed, acceleration, a direction of the terminal, and the like)
(See Subramanian  Fig 2, [0055]: the safety message indicates whether the sender is a vehicle or a pedestrian. . . a safety message includes some profile information, e.g., information identifying that the person carrying the device which transmits the safety message is walking, information indicating that the person carrying the device which transmits the safety message is cycling, information indicating that the person carrying the device which transmits the safety message is on a particular side of a street, etc.)
NOTE: See the rejection of Claim 1 for motivation to combine. 

Re: Claims 5 and 25
Ying in view of Li and Subramanian discloses wherein the one or more characteristics comprise at least one of: pedestrian gait, speed, direction of movement, or limb movement.  
(See Ying Figs 3A and 3B, [0126]: The data payload includes content of the PDCP data SDU, and describes state information of the terminal, where the state information specifically includes a speed, acceleration, a direction of the terminal, and the like)

Re: Claims 7 and 27
Ying in view of Li and Subramanian discloses wherein: the request is sent to a cloud-based server via a base station; and 
(See Ying Fig. 4, [0132] Step 42: The terminal sends a temporary identity request message to the LTE-V2X server, where the temporary identity request message carries an identity of the terminal, and optionally the identity of the terminal may be an IMSI)
the cloud-based server assigns the ID based on a mapping of the original ID.  
(See Ying [0013]: the access device is a vehicle to everything V2X server.  [0127]: an anonymity security requirement in the V2X communication is implemented by generating and distributing, by the access device, one temporary identity sequence to the terminal. . . . a victim may query, in the access device based on a temporary identity in the received malicious message, an (International Mobile Subscriber Identity (IMSI) corresponding to a terminal, so as to identify a hit-and-run vehicle)

Re: Claim 22
Ying in view of Li and Subramanian discloses a method for wireless communications by a user equipment (UE), comprising: 
determining the UE is in mode of interest indicative of a type of pedestrian motion of the UE;
sending, in response to the determination that the UE is in the mode of interest comprising walking, running, or biking, a request for the UE to be assigned an identity (ID) different than an original ID of the UE; 
receiving an assigned ID in response to the request; and 
broadcasting a packet including at least the assigned ID and information regarding a location of the UE.  
NOTE: See the rejection of Claim 1.


Claims 8-10 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Li and Subramanian as applied to Claims 7 and 27 above, and further in view of RYU (US 20170273053 A1) and Cho (KR 20130068159A)

Re: Claims 8 and 28
Ying in view of Li and Subramanian does not appear to explicitly disclose wherein the memory and the processor are further configured to receive, from the base station, a message indicating a possible collision with a vehicle, wherein the message includes an indication of the original ID of the UE.
In a similar endeavor, RYU discloses wherein the memory and the processor are further configured to receive, from the base station (See RYU [0295] an eNB delivers the RRC paging message through the PCCH logical channel), a message indicating a warning message,
(See RYU [0299] The paging procedure may be used for change of system information, reception of cell broadcast message (i.e., ETWS/CAMS warning message))
wherein the message includes an indication of the original ID of the UE.  
(See RYU [0279] the UE receives paging with the IMSI value)
Note, Ying in view of Li and Subramanian and RYU are analogous art because both are directed to transmitting CAMS warning messages (See Ying [0004] and RYU [0299]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying in view of Li and Subramanian invention by employing the teaching as taught by RYU to provide the limitation.  The motivation for the combination is given by RYU which provides efficient way to alert mobile terminals. 

Ying in view of Li, Subramanian, and RYU does not appear to explicitly disclose a possible collision with a vehicle,
In a similar endeavor, Cho discloses wherein the memory and the processor are further configured to receive, from the base station, a message indicating a possible collision with a vehicle,
(See Cho Fig. 1, [0019] The terminal devices 140 and 150 of the vehicle . . .  may uplink to the mobile communication network 100 an emergency message 120, 160, and 170 transmitted to the predicted collision target when the emergency situation is detected. . . the portable terminal 130 of the pedestrian receive the emergency message)
Note, Ying in view of Li, Subramanian, and RYU and Cho are analogous art because both are directed to V2X services (See Ying Abstract and Cho [0001]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying in view of Li, Subramanian, and RYU invention by employing the teaching as taught by Cho to provide the limitation.  The motivation for the combination is given by Cho which improves safety for the pedestrians. 

Re: Claims 9 and 29
Ying in view of Li, Subramanian, RYU and Cho discloses wherein the memory and the processor are further configured to receive, via a paging control channel (PCCH) (See RYU [0295] an eNB delivers the RRC paging message through the PCCH logical channel), an indication of a purpose of the message.  
(See RYU [0299] The paging procedure may be used for change of system information, reception of cell broadcast message (i.e., ETWS/CAMS warning message))
The motivation for the combination is given by RYU which provides efficient way to alert mobile terminals. 

Re: Claims 10 and 30
Ying in view of Li, Subramanian, RYU and Cho discloses wherein the message indicates an event related to a pedestrian and a vehicle.   
(See Cho Fig. 1, [0019] The terminal devices 140 and 150 of the vehicle . . . may uplink to the mobile communication network 100 an emergency message 120, 160, and 170 transmitted to the predicted collision target when the emergency situation is detected. . . the portable terminal 130 of the pedestrian receive the emergency message)
The motivation for the combination is given by Cho which improves safety for the pedestrians. 


Claims 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (US 20190028897 A1) in view of Cho, SETO (US 20190103010 A1), Shankwitz (US 20090115638 A1), and RYU

Re: Claim 11
Ying discloses an apparatus for wireless communications by a network entity (See Ying Fig. 4: eNB), comprising:
a memory; and a processor coupled with the memory, the memory and the processor configured to: 
(See Ying Fig. 14, [0218]: The device 1400 may be a base station or a V2X server deployed on a network side . . . the device 1400 includes a processor 1401, a memory 1402 . . . Program code that is used to perform the solutions of the present invention is stored in the memory 1402, and is controlled by the processor 1401 for execution)
receive, from a first user equipment (UE) associated with a pedestrian (See Ying [0095]: the V2X may be referred to as an LTE-V2X, that is, a vehicle and another terminal based on Long Term Evolution (LTE).  The V2X communication may include but is not limited to: . . . vehicle-to-pedestrian (V2P) communication), a request for the first UE to be assigned an identity (ID) different than an original ID of the first UE; forward the request to a server; 
(See Ying Fig. 4, [0132] Step 42: The terminal sends a temporary identity request message to the LTE-V2X server, where the temporary identity request message carries an identity of the terminal, and optionally the identity of the terminal may be an IMSI)
NOTE: Terminal and V2X server communicate via eNB as disclosed in Fig. 4.
NOTE: See Abstract and also the rejection of Claim 1 for how the terminal use the assigned ID for V2X communication.
receive, from the server, an assigned ID in response to the request; forward the assigned ID to the first UE;
(See Ying Fig. 4, [0138] Step 48: The LTE-V2X server sends a temporary identity response message to the terminal, where the temporary identity response message carries the LTE V2X temporary IDs)
NOTE: Terminal and V2X server communicate via eNB as disclosed in Fig. 4.

Ying does not appear to explicitly disclose receive, from a second UE associated with a vehicle, a message indicating the first UE is in a potential collision course with the vehicle; 
In a similar endeavor, Cho discloses receive, from a second UE associated with a vehicle, a message indicating the first UE is in a potential collision course with the vehicle
(See Cho Fig. 1, [0019] The terminal devices 140 and 150 of the vehicle . . .  may uplink to the mobile communication network 100 an emergency message 120, 160, and 170 transmitted to the predicted collision target when the emergency situation is detected. . . the portable terminal 130 of the pedestrian receive the emergency message)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying invention by employing the teaching as taught by Cho to provide the limitation.  The motivation for the combination is given by Cho which improves anti-collision service for V2X communications. 

Ying in view of Cho does not appear to explicitly disclose forward the message to the server.
In a similar endeavor, SETO discloses
SETO discloses receive, from a second UE associated with a vehicle (See SETO Fig. 1: a vehicle 1, Fig. 2: the emergency notification device 10 inside vehicle), a message indicating a potential collision course with the vehicle; and 
(See SETO Fig. 5a [0061]: the emergency notification device 10 . . . transmits emergency information b to the emergency notification center 2 . . .  This emergency information b includes information about the vehicle emergency (identifying one of a vehicle collision)
forward the message to the server (See SETO Fig. 1:  an emergency notification center 2).
(See SETO Fig. 1, [0032]: a vehicle 1 provided with an emergency notification device 10 is configured such that a communication line can be established with an emergency notification center 2 via a base station 3 and a communication network 4 in case of vehicle emergency (for example, a vehicle collision, sudden illness of a driver, or the like))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying in view of Cho invention by employing the teaching as taught by SETO to provide the limitation.  The motivation for the combination is given by SETO which reduces processing load for the base station. 

Ying in view of Cho and SETO does not appear to explicitly disclose wherein the message includes the assigned ID.  
In a similar endeavor, Shankwitz discloses wherein the message includes the assigned ID.  
(See Shankwitz Fig. 9, [0074]: If a significant rear-end collision risk exists, block 940 identifies the at-risk vehicle.  Vehicles may be identified in any convenient manner, such as by assigning a dynamic IP address, or by including static or temporary vehicle identification codes in messages broadcast by block 740, Block 950 composes a message having a header or type designation for a collision risk, and an identifier of the at-risk vehicle.  Block 960 transmits the message that identifies the at-risk vehicle)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying in view of Cho and SETO invention by employing the teaching as taught by Shankwitz to provide the limitation.  The motivation for the combination is given by Shankwitz which improves collision alert process.

Ying in view of Cho, SETO, and Shankwitz does not appear to explicitly disclose 
determine a next paging occasion for the first UE, to send a paging message indicating the potential collision course, based on a paging request from the server, and send the paging message in the next paging occasion to the first UE irrespective of whether the first UE is in an idle mode or a connected mode.
In a similar endeavor, RYU discloses determine a next paging occasion for the first UE, to send a paging message indicating the potential collision course (See RYU [0299] The paging procedure may be used for change of system information, reception of cell broadcast message (i.e., ETWS/CAMS warning message)), based on a paging request from the server, and (See RYU [0270] the MME transmits a paging message to each eNB through S1AP interface (or S1AP protocol).  Hereinafter, this may be referred to `S1AP paging message` (or paging request)).
(See RYU [0261] When the MME/SGSN commands to transmit the paging transmission to the eNB/RNC (or BSC), the eNB/RNC (or BSC) calculates a paging occasion using an IMSI value and a DRX cycle of UE and transmits the paging message on the corresponding paging occasion.
NOTE: Cho already discloses the warning message being a potential collision course (See Cho Fig. 1, [0019])
send the paging message in the next paging occasion for the first UE.
(See RYU [0261] the eNB/RNC (or BSC) . . . transmits the paging message on the corresponding paging occasion)
irrespective of whether the first UE is in an idle mode or a connected mode.
See RYU [0266] The paging procedure is used in order to transmit paging information to UE in RRC_IDLE mode in network, or to notify change of system information to UE in RRC_IDLE/RRC_CONNECTED mode, or to notify ETWS primary notification and/or ETWS secondary notification to all UEs in RRC_IDLE/RRC_CONNECTED mode, or to notify CMAS notification to UE in RRC_IDLE/RRC_CONNECTED mode. 
Note, Ying in view of Cho, SETO, and Shankwitz and RYU are analogous art because both are directed to transmitting CAMS warning messages (See Ying [0004] and RYU [0299]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ying in view of Cho, SETO, and Shankwitz invention by employing the teaching as taught by RYU to provide the limitation.  The motivation for the combination is given by RYU which provides efficient way to transmit warning message to the terminal.

Re: Claim 14
Ying in view of Cho, SETO, Shankwitz and RYU discloses wherein the memory and the processor are further configured to: receive, from the server, the paging request for the first UE, in response to the message; and (See RYU [0299] The paging procedure may be used for change of system information, reception of cell broadcast message (i.e., ETWS/CAMS warning message) and notification of EAB as well as notifying reception of an individual UE's Mobile Terminated (MT) call) 
(See RYU [0270] the MME transmits a paging message to each eNB through S1AP interface (or S1AP protocol).  Hereinafter, this may be referred to `S1AP paging message` (or paging request).
The motivation for the combination is given by RYU which improves provides efficient way to transmit warning message to the terminal. 

Re: Claim 15
Ying in view of Cho, SETO, Shankwitz, and RYU discloses wherein the paging request indicates the original ID of the first UE.  
(See RYU [0279] the UE receives paging with the IMSI value)
The motivation for the combination is given by RYU which provides efficient way to identify the terminal to be alerted. 

Re: Claim 16
Ying in view of Cho, SETO, Shankwitz, and RYU disclose wherein the paging message comprises an audible alert indicating the potential collision course
(See Cho Fig. 1 [0014] An alarm device for informing a pedestrian of the danger of a traffic accident using high sound or high vibration, and a processor device for processing the location information and processing emergency information)
NOTE: RYU discloses message being a paging message as mentioned in the rejection of Claim 11
The motivation for the combination is given by Cho which improves anti-collision service for V2X communications. 

Re: Claim 17
Ying in view of Cho, SETO, Shankwitz, and RYU discloses wherein the memory and the processor are further configured to transmit to the first UE, via a paging control channel (PCCH) (See RYU [0295] an eNB delivers the RRC paging message through the PCCH logical channel), an indication of a purpose of the paging message.  
(See RYU [0299] The paging procedure may be used for change of system information, reception of cell broadcast message (i.e., ETWS/CAMS warning message))
The motivation for the combination is given by RYU which provides efficient way to alert mobile terminals. 

Re: Claim 18
Ying in view of Cho, SETO, Shankwitz, and RYU discloses wherein the paging message indicates an event related to a pedestrian and a vehicle.  
(See Cho Fig. 1, [0019] The terminal devices 140 and 150 of the vehicle . . . may uplink to the mobile communication network 100 an emergency message 120, 160, and 170 transmitted to the predicted collision target when the emergency situation is detected. . . the portable terminal 130 of the pedestrian receive the emergency message)
NOTE: RYU discloses message being a paging message as mentioned in the rejection of Claim 11
The motivation for the combination is given by Cho which improves safety for the pedestrians. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644